         Case 1:17-cv-03077-KPF Document 131 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CHRISTOPHER BUTLER,

                           Plaintiff,
                                                       17 Civ. 3077 (KPF)
                    -v.-
                                                             ORDER
RAVI SURIA,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter, dated June 18, 2020, reporting

that the parties have been unable to resolve their disagreements concerning

the purported breach of their settlement agreement and requesting leave to

seek the entry of a judgment against Defendant. (Dkt. #129). The Court is also

in receipt of Defendant’s letter opposing the entry of judgment against him and

requesting that a briefing schedule be set. (Dkt. #130). The Court hereby

adopts the following briefing schedule: Plaintiff shall file a letter brief in

support of the entry of judgment against Defendant, not to exceed ten pages in

length, on or before July 2, 2020; Defendant shall file a letter brief in

opposition, not to exceed ten pages in length, on or before July 16, 2020; and

Plaintiff shall file a reply letter, not to exceed three pages in length, on or before

July 23, 2020.

SO ORDERED.

Dated:       June 19, 2020
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge
